DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the recitation “a bell crank” is confusing because the drawings do not show a bell crank.
In claim 6, the recitation “an assembly device (53) that is suitable both for blocking the friction piece (51, 52) and the main shaft (10) in rotation” is confusing because it is not clear what is intended by the term “blocking”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (U.S. Patent no. 3,599,510) in view of Lambton et al.  (U.S. Publication no. 2019/0176997).
Re claim 1, Scott discloses a throttle control system for an aircraft comprising: a main shaft 16 having a main axis, the main shaft being rotatably mounted to a frame of the aircraft such that the main shaft 16 is able to rotate freely around the main axis (see Fig. 1) wherein an angular position of the main shaft 16 around the main axis is configured to control a propulsion of the aircraft (see col. 1, lines 14-18); a lever 52 securely and rotatably connected around the main axis 16 of the main shaft and capable of being manually actuated (see Fig. 3); a friction link 58 positioned without play between the main shaft 16 and the frame and configured to apply a first resistance (see col. 3, lines 48-57 and Fig. 3), wherein the first resistance is friction being exerted on the main shaft, the friction prevents the main shaft 16 from being rotated around the main axis relative to the frame (see col. 3, lines 48-57), wherein the first resistance may be manually overcome by a pilot acting manually on the lever to rotate the main shaft around the main axis (see col. 4, lines 62-68); and, a mechanical coupling 55 which is suitable for reversibly transmitting, without play (see col. 4, lines 5-11 and 62-68), movement between the output 32 and the main shaft 16 via the friction link 58, to rotate the main shaft 16 around the main axis relative to the frame as long as a resistance to this rotation remains below the first resistance (see col. 2, lines 24-30). 
Scott does not disclose an automatic regulating device capable of automatically controlling rotation of the main shaft around the main axis, the automatic regulating device further comprising a geared motor assembly fixedly supported by the frame and having an output that is able to be moved relative to the frame by a motor and a reducing gear of the geared motor assembly. 

Lambton et al. disclose an automatic regulating device capable of automatically controlling rotation of the main shaft around the main axis (see paragraph [0012]), the automatic regulating device further comprising a geared motor assembly fixedly supported by the frame and having an output that is able to be moved relative to the frame by a motor and a reducing gear of the geared motor assembly (see paragraph [0047]). 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the invention to modify Scott to include an automatic regulating device capable of automatically controlling rotation of the main shaft around the main axis, the automatic regulating device further comprising a geared motor assembly fixedly supported by the frame and having an output that is able to be moved relative to the frame by a motor and a reducing gear of the geared motor assembly because Lambton et al. teach that such a predictable arrangement will result in an aircraft control system that mimics the traditional feel of conventional mechanical aircraft control systems without the disadvantages of a mechanical aircraft control system (see paragraph [0006]).
It would have also been an obvious matter of design choice to have a brake that is separate from the mechanical coupling, since Applicant has not disclosed that this particular arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any suitable arrangement of the brake as it relates to the mechanical coupling. 
Re claim 7, it would have been an obvious matter of design choice to have a brake that is a friction brake, since Applicant has not disclosed that this particular arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any suitable brake.   

Re claim 8, it would have been an obvious matter of design choice to have a brake that is a passive brake, since Applicant has not disclosed that this particular arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any suitable brake.
 Re claim 9, it would have been an obvious matter of design choice to have a brake that is an active brake, since Applicant has not disclosed that this particular arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any suitable brake. 
Re claim 10, Scott discloses that in case of seizing or failure of the friction link, the second resistance can be exceeded by the pilot acting manually on the lever to rotate the main shaft around the main axis (see col. 4, lines 62-68).
Allowable Subject Matter
Claims 2, 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L DIXON/               Examiner, Art Unit 3644                          

/BRIAN M O'HARA/               Primary Examiner, Art Unit 3642